Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 5/10/22.  Claims 8-19 and 21-31 are pending and have been examined.
	Claims 8-19 and 21-31 are rejected.

Drawings
	The drawings filed on 5/10/22 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 25 is objected to because of the following informalities:  The system as claimed in claim 13, further comprising generating event status information based on whether the occupancy information indicates that a predetermined portion of invited attendees are present at the spaces should be deleted.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: occupancy module, space automation module in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11, 14-15, 18, 21, 24, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20110157366 to Padmanabh et al. (hereinafter “Padmanabh”).
	
	As per claim 21, Padmanabh discloses a system for controlling one or more building management systems of a building for scheduled events (Padmanabh, see Fig. 1 and its corresponding paragraphs), the system comprising: an occupancy module for generating occupancy information for spaces of the building where the events are scheduled (Padmanabh, see Fig. 1 elements 104, its corresponding paragraphs and [0053]), distributed devices of the one or more building management systems (Padmanabh, see [0005], [0023] and [0059]), a space automation module for receiving the occupancy information, generating event status information based on the occupancy information, and sending instructions to the distributed device to control environmental conditions of the spaces based on the event status information (Padmanabh, see Fig. 2, its corresponding paragraphs, [0005], [0023] and [0059]).

	Claim 8 is a method claim corresponds to the system claim 21, it is therefore rejected under similar reasons set forth in the rejection of claim 21.

	As per claim 24, the rejection of claim 21 is incorporated, Padmanabh further discloses generating the occupancy information based on analyzing image data depicting attendees present at the spaces (Padmanabh, see [0040]).
	
	Claim 11 is a method claim corresponds to the system claim 24, it is therefore rejected under similar reasons set forth in the rejection of claim 24.

	As per claim 27, the rejection of claim 21 is incorporated, Padmanabh further discloses controlling the environmental condition of the spaces by sending instruction to distributed devices of the building automation system (Padmanabh, see Fig. 2, its corresponding paragraphs, [0005], [0023] and [0059]).

	Claim 14 is a method claim corresponds to the system claim 27, it is therefore rejected under similar reasons set forth in the rejection of claim 27.

	As per claim 15, the rejection of claim 8 is incorporated, Padmanabh further discloses controlling the environmental condition of the spaces by adjusting lighting levels (Padmanabh, see Fig. 2, its corresponding paragraphs, [0005], [0023] and [0059]).

	As per claim 30, the rejection of claim 21 is incorporated, Padmanabh further discloses sending alerts to organizers of the events based on the event status information (Padmanabh, see [0044] and [0047]). 

	Claim 18 is a method claim corresponds to the system claim 30, it is therefore rejected under similar reasons set forth in the rejection of claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 22 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabh, in view of US20170027045 to Chemel.

	As per claim 22, the rejection of claim 21 is incorporated, Padmanabh does not explicitly disclose generating the occupancy information based on occupancy sensors at the spaces detecting attendees present at the spaces by wirelessly receiving identification information from user devices of the attendees. However, Chemel in an analogous art discloses generating the occupancy information based on occupancy sensors at the spaces detecting attendees present at the spaces by wirelessly receiving identification information from user devices of the attendees (Chelmel, see [0072]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chelmel into the system of Padmanabh. The modification would be obvious because one of the ordinary skill in the art would want to track and identify an individual in the environment for security monitoring (Chelmel, see [0018] and abstract).

	Claim 9 is a method claim corresponds to the system claim 22, it is therefore rejected under similar reasons set forth in the rejection of claim 22.
	 
Claims 10, 17, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabh, in view of US8166532 to Chowdhury et al. (hereinafter “Chowdhury”).

	As per claim 23, the rejection of claim 21 is incorporated, Padmanabh does not explicitly disclose generating the occupancy information based on access control readers that control access to the spaces detecting attendees present at the spaces by receiving identification information from attendees engaging with the access control readers. However, Chowdhury in an analogous art discloses generating the occupancy information based on access control readers that control access to the spaces detecting attendees present at the spaces by receiving identification information from attendees engaging with the access control readers (Chowdhury, see col. 7 lines 23-35 and col. 7 line 56-col. 8 line 18).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chowdhury into the system of Padmanabh. The modification would be obvious because one of the ordinary skill in the art would want to guard access to individual rooms by using the access control readers (Chowdhury, see abstract, col. 7 lines 23-35 and col. 7 line 56-col. 8 line 18).

	Claim 10 is a method claim corresponding to the system claim 23, it is therefore rejected under similar reasons set forth in the rejection of claim 23.

As per claim 29, the rejection of claim 21 is incorporated, Padmanabh discloses attendees of the events (Padmanabh, see Fig. 2, its corresponding paragraphs, [0005], [0023] and [0059]). Padmanabh does not explicitly disclose grating access to the spaces only to individuals that has access right. However, Chowdhury in an analogous art discloses grating access to the spaces only to individuals that has access right (Chowdhury, see col. 6 lines 12-20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chowdhury into the system of Padmanabh. The modification would be obvious because one of the ordinary skill in the art would want to guard access to individual rooms by using the access control readers (Chowdhury, see abstract, col. 7 lines 23-35 and col. 7 line 56-col. 8 line 18).

	Claim 17 is a method claim corresponding to the system claim 29, it is therefore rejected under similar reasons set forth in the rejection of claim 29.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabh, in view of US20160180259 to Marianko et al. (hereinafter “Marianko”).

As per claim 25, the rejection of claim 21 is incorporated, Padmanabh further discloses generating event status information based on whether the occupancy information indicates that a predetermined portion of individuals are present at the spaces (Padmanabh, see Fig. 2, its corresponding paragraphs, [0005], [0023] and [0059]). Padmanabh does not explicitly disclose invited attendees, however, Marianko in an analogous art discloses invited attendees (Marianko, see [0014]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Marianko into the system of Padmanabh. The modification would be obvious because one of the ordinary skill in the art would want to automatically determine a meeting room based on the number of invitees and actual number of participants physically attending the meeting (Marianko, see [0008]).

	Claim 12 is a method claim corresponding to the system claim 25, it is therefore rejected under similar reasons set forth in the rejection of claim 25.

	Claims 13, 16, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabh, in view of US20120158203 to Feldstein.

As per claim 26, the rejection of claim 21 is incorporated, Padmanabh further discloses generating event status information based on whether the occupancy information indicates that attendees are present at the spaces (Padmanabh, see Fig. 2, its corresponding paragraphs, [0005], [0023] and [0059]). Padmanabh does not explicitly disclose generate information based on whether particular individual is present. However, Feldstein in an analogous art discloses generate information based on whether particular individual is present (Feldstein, see [0142]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Feldstein into the system of Padmanabh. The modification would be obvious because one of the ordinary skill in the art would want to provide a system that automatically configures the environment al settings for a particular person when the particular person is present, and minimizes energy usage when the particular person is absent (Feldstein, see [0007]).

	Claim 13 is a method claim corresponding to the system claim 26, it is therefore rejected under similar reasons set forth in the rejection of claim 26.

As per claim 28, the rejection of claim 21 is incorporated, Padmanabh further discloses controlling the environmental conditions of the spaces based on attendees of the events (Padmanabh, see Fig. 2, its corresponding paragraphs, [0005], [0023] and [0059]). Padmanabh does not explicitly disclose controlling based on preferences of individual. However, Feldstein in an analogous art discloses controlling based on preferences of individual (Feldstein, see [0142]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Feldstein into the system of Padmanabh. The modification would be obvious because one of the ordinary skill in the art would want to provide a system that automatically configures the environment al settings for a particular person when the particular person is present, and minimizes energy usage when the particular person is absent (Feldstein, see [0007]).

	Claim 16 is a method claim corresponding to the system claim 28, it is therefore rejected under similar reasons set forth in the rejection of claim 28.

Claims 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabh, in view of US20120078676 to Adams et al. (hereinafter “Adams”).
As per claim 31, the rejection of claim 21 is incorporated, Padmanabh further discloses event status information based on occupancy information (Padmanabh, see Fig. 2, its corresponding paragraphs, [0005], [0023] and [0059]). Padmanabh does not explicitly disclose rescheduling the event based on status information. However, Adams in an analogous art discloses rescheduling the event based on status information (Adams, see [0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Adams into the system of Padmanabh. The modification would be obvious because one of the ordinary skill in the art would want to schedule the meeting room more efficiently (Adams, see [0009]).

Claim 19 is a method claim corresponding to the system claim 31, it is therefore rejected under similar reasons set forth in the rejection of claim 31.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US10021530 discloses a system for monitoring occupancy of one or more pre-defined areas. The system has a scanning subsystem for wirelessly scanning a pre-defined area, using a short range wireless communications protocol, to detect a presence of one or more wireless personal electronic devices (PEDs) associated with one or more individuals present in the pre-defined area. Each of the PEDs also use the short range wireless communications protocol to radiate wireless signals that are detected by the scanning subsystem. A data analysis/processing subsystem analyzes data generated by the scanning subsystem relating to detected PEDs in the pre-defined area. A notification subsystem analyzes the information relating to an occupancy level of the pre-defined area.
	US7746379 discloses a camera is used to sense cargo in a cargo space. An image of at least a portion of a cargo space is captured using the camera, and a digital signal processor classifies the image as representing an empty cargo space or a non-empty cargo space. Additionally, a type of cargo represented by the captured image may also be classified by the digital signal processor and an indication of the type of cargo output.
	US20190012614 discloses an information processing apparatus is communicable with a reservation management apparatus and an information providing apparatus via a network. The information processing apparatus includes a memory and circuitry. The memory stores association information associating notification destination information and identification information for reservation with each other. The notification destination information is information used for transmitting notification to one or more target persons belonging to a same group. The circuitry obtains reservation information from the reservation management apparatus, and obtains, from the obtained reservation information, particular identification information for reservation identifying a user who requested a reservation of a resource indicated by the obtained reservation information. The circuitry identifies particular notification destination information used for transmitting the notification information relating to the obtained reservation information. The circuitry requests the information providing apparatus to send the notification information to a group associated with the identified notification destination information.
	US20070162315 discloses a space reservation system that has the ability to receive occupancy information relating to a space. The occupancy information originates from a sensor. The invention is also directed to an occupancy sensing apparatus for a space reservation system. The sensing apparatus includes a sensor and a processor that determines from the data from the sensor whether the space is occupied. This information can then be sent to a space reservation system. The invention is also directed to a method of reserving a space in which the occupancy of the space is detected and if the space is occupied, a reservation is made for the space for a period of time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117